NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted September 24, 2009*
                                   Decided October 6, 2009

                                             Before

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐2430

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Northern District
                                                      of Illinois, Eastern Division.
       v.
                                                      No.  1:06‐cr‐00682‐4
JAMES SMITH, 
                      Defendant‐Appellant.            Samuel Der‐Yeghiayan,
                                                           Judge.

                                          O R D E R

    On June 4, 2008, defendant‐appellant James Smith (“Smith”) filed a notice of direct appeal
after pleading guilty to two counts of violating 21 U.S.C. § 843, use of a telephone to commit
a controlled substance offense, and being sentenced to a total of 96 months in the custody of the
Bureau of Prisons.




* After examining the Anders brief and the record, we have concluded that oral argument
is unnecessary.  Thus, the appeal is submitted on the brief and the record. See Fed. R. App.
P. 34(a)(2). 
No. 08‐2430                                                                                Page 2


    On February 26, 2009, his appointed counsel moved to withdraw under Anders v. California,
386 U.S. 738 (1967), stating that despite thoroughly scrutinizing the record, he was unable to
discern a non‐frivolous issue to pursue.  On February 27, 2009, we informed Smith that he had
thirty days to present any argument to demonstrate that his conviction and/or sentence was
invalid.  Smith presented no such argument.

    We have reviewed the brief presented by counsel and agree that there is no non‐frivolous
issue.    According,  we  affirm  Smith’s  conviction  and  sentence,  and  grant  the  motion  to
withdraw.